52 N.Y.2d 787 (1980)
In the Matter of Hermann P. Wostl, Appellant,
v.
Frances V. Wostl, Respondent.
Court of Appeals of the State of New York.
Submitted November 10, 1980.
Decided December 18, 1980.
Motion to dismiss the appeal granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that the modification at the Appellate Division is not in a "respect, which is within the power of the court of appeals to review" (CPLR 5601, subd [a], par [iii]; Patron v Patron, 40 N.Y.2d 582). Cross motion to extend the time in which to perfect the appeal dismissed as academic.